IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 60 WM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
KENNETH A. SENOSKI,                            :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2018, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Mandamus, Request for Appointment of

Counsel, and Request for Leave to Allow New Document are DENIED.


      Justice Wecht did not participate in the consideration or decision of this matter.